UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the issuer’s common stock, as of May 12, 2014 was 21,993,384. CORMEDIX INC. (A Development Stage Company) INDEX PART I FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the Three Months Ended March 31, 2014 and 2013 and for the Cumulative Period from July 28, 2006 (Inception) through March 31, 2014 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit) (unaudited) for the Three Months Ended March 31, 2014 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2014 and 2013 and for the Cumulative Period from July 28, 2006 (Inception) through March 31, 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, (Note 1) ASSETS Current assets Cash $ $ Restricted cash Trade receivables Inventories Prepaid research and development expenses Other prepaid expenses and current assets Total current assets Property and equipment, net Deferred financing costs - Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable $ $ Accrued expenses Dividend payable Total current liabilities Derivative liabilities Deferred rent TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIENCY Preferred stock - $0.001 par value:2,000,000 shares authorized; 917,160 and 857,160 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Common stock - $0.001 par value:80,000,000 shares authorized; 21,993,384 and 16,606,695 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Deferred stock issuances ) ) Accumulated other comprehensive loss ) ) Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended March 31, For the Three Months Ended March 31, Cumulative Period from July28, 2006 (inception) through March 31, REVENUE Net sales $ $ - $ Cost of sales ) - ) Gross loss ) - ) OPERATING EXPENSES Research and development ) ) ) Selling, general and administrative ) ) ) Total Operating Expenses ) ) ) LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Other income (expense) ) - Interest income Loss on issuance of convertible notes, warrants and preferred stock ) - ) Change in fair value of derivative liabilities ) - ) Loss on extinguishment of convertible notes - - (1,459,661 ) IInterest expense, including amortization and write-off of deferred financing costs and debt discounts ) ) ) LOSS BEFORE INCOME TAXES ) ) ) State income tax benefit - - NET LOSS ) ) ) OOTHER COMPREHENSIVE LOSS Foreign currency translation loss ) - ) COMPREHENSIVE LOSS $ ) $ ) $ ) NET LOSS $ ) $ ) $ ) Dividends, including beneficial conversion feature ) ) ) NNET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) NET LOSS PER SHARE – BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED See Notes to Unaudited Condensed Consolidated Financial Statements. 4 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) For the Three Months Ended March 31, 2014 Common Stock Non Voting Preferred Stock – Series A, Series B, Series C-1, Series C-2, Series D and Series E Deferred Stock Issuances Accumulated Other Comprehen- sive Loss Additional Paid-in Capital Deficit Accumulated During the Development Stage Total Stockholders’ Equity (Deficit) Shares Amount Shares Amount Balance at January1, 2014 $ $ $ ) $ ) $ $ ) $ ) Series C-3 non-voting preferred stock issued in January 2014 financing at $10 per share, net, at fair value Conversion of Series C-1 non- voting preferred stock to common stock, at fair value ) ) Stock issued in connection with March 2014 public offering at $2.50 per unit, net Reclassification of preferred stock conversion option from liability to equity Dividends related to Series D and Series E preferred stock ) ) Stock issued in connection with warrants exercised ) - Stock issued in connection with stock options exercised Stock-based compensation Other comprehensive loss ) ) Net loss ) ) Balance at March 31, 2014 $ $ $ ) $ ) $ $ ) $ ) See Notes to Unaudited Condensed Consolidated Financial Statements. 5 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, For the ThreeMonths Ended March 31, Cumulative Period from July28, 2006 (Inception) through March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation ) Stock issued in connection with license agreements - - Stock issued in connection with consulting agreement - - Warrants issued in connection with license agreements - - Amortization of deferred financing costs - Amortization of debt discount - Loss on foreign currency transactions - Loss on issuance of convertible notes, warrants and preferred stock - Loss on extinguishment of convertible notes - - Revaluation of derivative liability - Non-cash charge for beneficial conversion feature - - Non-cash interest expense - - Expenses paid on behalf of the Company satisfied through the issuance of notes - - Depreciation Changes in operating assets and liabilities: Restricted cash ) - ) Trade receivables ) - ) Inventory - ) Prepaid expenses and other current assets ) ) Security deposits - - ) Accounts payable Accrued expenses and accrued interest ) ) Accrued interest, related party - - ) Deferred rent ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - - ) Net cash used in investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable to related parties, net - - Proceeds from senior convertible notes, net - - Proceeds from senior convertible notes, related party, net - - Proceeds from Series C-1 preferred stock, net - - Proceeds from Series C-2 preferred stock, related party, net - - Proceeds from Series C-3 preferred stock, net - Proceeds from Series C-3 preferred stock, related party - Proceeds from exercise of warrants - - Proceeds from exercise of stock options - Proceeds from Galenica, Ltd. promissory note - - Payments for deferred financing costs ) ) ) Repayment of amounts loaned under related party notes - - ) Proceeds from sale of equity securities Repurchase of outstanding warrants - ) ) Proceeds from receipt of stock subscriptions and issuances of common stock - - Net cash provided by financing activities See Notes to Unaudited Condensed Consolidated Financial Statements. 6 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, For the ThreeMonths Ended March 31, Cumulative Period from July28, 2006 (Inception) through March 31, Foreign exchange effect on cash ) ) NET INCREASE (DECREASE) IN CASH ) CASH– BEGINNING OF PERIOD - CASH– END OF PERIOD $ $ $ Cash paid for interest $ $ $ Supplemental Disclosure of Non-Cash Financing Activities: Conversion of notes payable and accrued interest to common stock, fair value $
